DETAILED ACTION

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “walls including a pair of first opposing walls parallel to a scraper edge of the scraper blade and a pair of second opposing walls perpendicular to the scraper edge, the first opposing walls remaining substantially spaced apart from each other starting at the intake opening until they terminate into walls of the scraper body flow path, the second opposing walls also remaining substantially spaced apart from each other starting at the intake opening until they terminate into walls of the scraper body flow path” must be shown or the feature(s) canceled from the claim(s).  As disclosed in the drawings the claimed walls are curved and therefore do not represent a parallel or perpendicular arrangement as claimed.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Objections
Claim 24 is objected to because of the following informalities:  the term “scraper” should be “scraper apparatus” to be consistent with its use throughout the remaining claims.  Appropriate correction is required.

Claim 25 is objected to because of the following informalities:  the term “apparatus” should be “scraper apparatus” to be consistent with its use throughout the remaining claims.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “scraper apparatus” in Claims 23-42 and “vertical member” in Claims 40 and 41.
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 31, and therefore dependent Claims 24-30, 32, and 33, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 23 recites the limitation "the scraper body".  There is insufficient antecedent basis for this limitation in the claims since a scraper body has not been previously claimed.

Claim 31 recites the limitation "a scraper blade".  There is insufficient antecedent basis for this limitation in the claims since a scraper blade has been previously claimed.  This claim is indefinite since the device does not contain multiple blades and therefore claim limitation does not reflect the disclosed device.  For the purpose of examination it will be assumed that the Applicant intended the claim to read “the scraper blade”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 23-27 and 30-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pulliam US 2005/0144753 (hereafter Pulliam).

Regarding Claim 23, Pulliam anticipates:
23. (New) Scraper apparatus (shown Figure 1 below) for removing a coating from a surface, the scraper apparatus comprising: 
a scraper head (labeled in attached Figure 1 below) comprising a scraper blade holder (labeled in attached Figures 1 and 2 below), configured to hold a scraper blade (labeled in attached Figures 1 and 2 below), and an intake portion (labeled in attached Figure 1 below) including an intake opening (labeled in attached Figure 1 below) facing a side of the scraper apparatus (shown in attached Figure 1 below), the intake portion comprising an introductory contained flow path (labeled in attached Figure 1 below) that leads to a scraper body flow path (labeled in attached Figure 1 below), the scraper body flow path leading to an outlet portion (labeled in attached Figure 1 below) of the scraper body, the outlet portion being configured to be connected to a vacuum line (vacuum hose); 
the scraper head having walls (shown in attached Figure 1 below) defining the introductory contained flow path, the walls including a pair of first opposing walls (labeled in attached Figure 1 below) parallel to a scraper edge (labeled in attached Figure 1 below) of the scraper blade (shown in attached Figure 1 below) and a pair of second opposing walls (labeled in attached Figure 2 below) perpendicular to the scraper edge (shown in attached Figure 1 below), the first opposing walls remaining substantially spaced apart from each other starting at the intake opening until they terminate into walls of the scraper body flow path (labeled in attached Figure 1 below)(shown in attached Figure 1 below), the second opposing walls also remaining substantially spaced apart from each other starting at the intake opening until they terminate into walls of the scraper body flow path (shown in attached Figure 1 below).


    PNG
    media_image1.png
    995
    1181
    media_image1.png
    Greyscale


Regarding Claim 24, Pulliam anticipates:
24. (New) The scraper apparatus according to claim 23, wherein the intake opening (labeled in attached Figure 1 above) faces a side of the scraper apparatus in that the intake opening faces a direction at an angle (shown in attached Figure 1 above) in relation to a central axis (labeled in attached Figure 1 above) of a handle portion (labeled in attached Figure 1 above) of the scraper.  

Regarding Claim 25, Pulliam anticipates:
25. (New) The scraper apparatus according to claim 23, wherein the apparatus (shown in attached Figure 1 above) comprises the scraper body (labeled in attached Figure 1 above) that includes both a scraper handle (labeled in attached Figure 1 above) and a scraper head (labeled in attached Figure 1 above).  

Regarding Claim 26, Pulliam anticipates:
26. (New) The scraper apparatus according to claim 23, wherein the introductory contained flow path (labeled in attached Figure 1 above) is at an angle in relation to a longitudinal axis (labeled in attached Figure 1 above) of the scraper body flow path (labeled in attached Figure 1 above).  

Regarding Claim 27, Pulliam anticipates:
27. (New) The scraper apparatus according to claim 23, wherein each opposing wall in each of the pairs of opposing walls (labeled in attached Figure 1 above) is generally planar and parallel to the wall it opposes (shown in attached Figure 1 above).  

Regarding Claim 30, Pulliam anticipates:
30. (New) The scraper apparatus according to claim 23, wherein each of the distance between the first opposing walls (labeled in attached Figure 1 above) and the distance between the second opposing walls (labeled in attached Figure 2 above) remains spaced apart by an amount at least equal to the inside diameter of the scraper body flow path (at point of transition as shown in Figures 1 and 2 above).  

Regarding Claim 31, Pulliam anticipates:
31. (New) The scraper apparatus according to claim 23, wherein the scraper blade holder (labeled in attached Figures 1 and 2 above) is configured to hold a scraper blade (labeled in attached Figures 1 and 2 above) at a leading edge (labeled in attached Figure 2 above) of the intake portion (labeled in attached Figure 1 above) such that the scraper apparatus (shown in attached Figures 1 and 2 above) serves as a pull-type of scraper causing debris to be removed from a coated surface (coated with paint, Paragraph [0003]) and sucked into the introductory contained flow path when, in operation, the blade is held against the surface and the scraper is pulled in a direction pointing toward the outlet end (structure shown in Figures 1 and 2 above and Paragraph [0003]).  

Regarding Claim 32, Pulliam anticipates:
32. (New) The scraper apparatus according to claim 23, wherein the intake opening (labeled in attached Figure 1 above) is defined substantially in a plane (plane parallel to page in Figure 1 and vertically oriented with Figure 2 into and out of page) parallel to the longitudinal axis (labeled in attached Figure 1 above) of the scraper body flow path (labeled in attached Figure 1 above).  

Regarding Claim 33, Pulliam anticipates:
33. (New) The scraper apparatus according to claim 23, wherein the coating (coated with paint, Paragraph [0003]) is from the group of paint (paint, Paragraph [0003]), asbestos, lead-based paint, latex paint with crystalline silica, PCBs, construction adhesives, and varnish, and is removed, using the scraper apparatus, from wood or metal in a building.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Pulliam US 2005/0144753 (hereafter Pulliam) in view of Langelaan US 6,070,292 (hereafter Langelaan).

Regarding Claim 28, Pulliam teaches:
28. (New) The scraper apparatus according to claim 23, wherein each wall in each of the pairs of opposing walls is curved (see discussion below). 

As shown in Figures 1 and 2, Pulliam discloses a scraper apparatus with walls that are generally straight that form a curved body shape.  Pulliam does not disclose that the walls are actually curved.  The reference Langelaan discloses a scraper apparatus with a scraper arrangement and vacuum connection similar to the Pulliam device.  Langelaan discloses in Figures 1-4 show walls that are actually curved.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the flat walls as taught by Pulliam to be curved as taught by Langelaan with the motivation to achieve a more cosmetically appealing shape and a smoother airflow pathway.

Regarding Claim 29, Pulliam teaches:
29. (New) The scraper apparatus according to claim 23, wherein the second opposing walls flare out as they approach the intake opening (see discussion below). 

As shown in Figures 1 and 2, Pulliam discloses a scraper apparatus with walls that are generally straight that form a curved body shape.  Pulliam does not .
 
Claims 34-38 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Pulliam US 2005/0144753 (hereafter Pulliam) in view of Gringer et al. US 2006/0080843 (hereafter Gringer et al.).

 Regarding Claim 34, Pulliam teaches:
34. (New) Scraper apparatus (shown Figure 1 below) for removing a coating from a surface, the scraper apparatus comprising:  
a scraper body (labeled in attached Figure 1 below) comprising a scraper handle (labeled in attached Figure 1 below) and a scraper head (labeled in attached Figure 1 below); 
the scraper head comprising a scraper blade holder (labeled in attached Figures 1 and 2 below) configured to hold a scraper blade (labeled in attached Figures 1 and 2 below) and an intake portion (labeled in attached Figure 1 below) including an intake opening (labeled in attached Figure 1 below) facing a side of the scraper apparatus (shown in attached Figure 1 below), the intake portion comprising an introductory contained flow path (labeled in attached Figure 1 below) that leads to a scraper body flow path (labeled in attached Figure 1 below) passing through the scraper handle (shown in attached Figure 1 below), the scraper body flow path leading to an outlet portion (labeled in attached Figure 1 below) of the scraper body, the outlet portion being configured to be connected to a vacuum line (labeled and shown in attached Figure 1 below); and 
a hammerhead, configured to hammer nail heads (see discussion below).



    PNG
    media_image1.png
    995
    1181
    media_image1.png
    Greyscale


	Pulliam teaches a device as shown in Figures 1 and 2 above with multiple flat surfaces that are structurally capable of hammering nail heads in a pinch.  Pulliam does not disclose the use of the scraper as a hammer.  The reference Gringer et al. discloses a scraper device (scraper 10) that integrates a hammer (insert 52) which, as described in Paragraph [0042], is used to drive loosened nails below a surface.  It would have been obvious to one with ordinary skill in the art at the time of the invention that nails protruding from a surface is problematic for efficient scraping operations.  Therefore, as disclosed by Gringer et al. the combination of a hammer feature on a scraper would have been obvious combination of devices with the motivation allow the user to efficiently scrape a working surface without reaching for a separate tool to eliminate a nail obstacle.  Therefore, based on the disclosure of Gringer et al. to be capable of using the scraper to hammer nails to be flush with the scraping surface during user operations, it would have been obvious to use the any of the walls of the Pulliam device as a hammer head since they are configured to drive nails flush with a working surface by being flat with the motivation to eliminate the need for a separate tool as taught by Gringer et al.
  
 Regarding Claim 35, Pulliam teaches:
35. (New) The scraper apparatus according to claim 34, wherein the hammerhead is fixed to the scraper handle (see discussion below).



 Regarding Claim 36, Pulliam teaches:
36. (New) The scraper apparatus according to claim 34, wherein the hammerhead is fixed to the scraper head (see discussion below).  

As presented in Claim 34, it would have been obvious to one with ordinary skill in the art at the time of the invention to use any of the flat walls of the Pulliam device as a hammerhead, therefore, since the walls are integrally fixed to the labeled scraper head, Pulliam discloses the claim limitation.  

 Regarding Claim 37, Pulliam teaches:
37. (New) The scraper apparatus according to claim 35, wherein the hammerhead is fixed at a side of the scraper body that is opposite to the intake opening side (see discussion below).  

As presented in Claim 34, it would have been obvious to one with ordinary skill in the art at the time of the invention to use any of the flat walls of the Pulliam device as a hammerhead, therefore, since the side walls opposite to the labeled intake opening side are integrally fixed to the labeled scraper body, Pulliam discloses the claim limitation.  

 Regarding Claim 38, Pulliam teaches:
38. (New) The scraper apparatus according to claim 36, wherein the hammerhead is fixed at a side of the scraper body that is opposite to the intake opening side (see discussion below).  

As presented in Claim 34, it would have been obvious to one with ordinary skill in the art at the time of the invention to use any of the flat walls of the Pulliam device as a hammerhead, therefore, since the side walls opposite to the labeled intake opening side are integrally fixed to the labeled scraper body, Pulliam discloses the claim limitation.  

 Regarding Claim 42, Pulliam teaches:
42. (New) The scraper apparatus according to claim 23, wherein the outlet portion (labeled in attached Figure 1 above) is configured to be connected to a HEPA vacuum (see discussion below).   

Pulliam teaches the connection of the device to a vacuum source.   Pulliam does not disclose that the vacuum source is a HEPA vacuum.  It would have been obvious to one with ordinary skill in the art at the time of the invention to selectively attached the device to a HEPA vacuum source since HEPA vacuum cleaners are common knowledge prior art vacuum sources and the connection would not require any modification with the motivation to more . 

Allowable Subject Matter
Claims 39-41 are objected to as being dependent upon a rejected base claim but it would be allowable if rewritten to overcome the rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically the cited prior art references disclose scraper devices with suction connections or hammerhead features.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/MARC CARLSON/Primary Examiner, Art Unit 3723